Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 16, 17:
	Upon reviewing the amendments and Applicant’s arguments filed on December 20th, 2021, the Office finds the prior teaching of Kalyanaraman and Zhou does not teach nor suggest wherein if two or more events are determined to be within the predetermined distance, or a predetermined distance associated with each event, the second portion of the GUI comprises an indication of a first event, and a further portion of the GUI comprises an indication of a further event, the method comprising determining an order in which the first, second and further portions of the GUI are arranged relative to each other within a display window based on a comparison of the distances from the current position of the navigation apparatus to the next maneuver and to the first and further events. Therefore the amended claim is allowable.
	Applicants also amended claims 16 and 17 to incorporate the allowable subject matter as disclosed above and therefore amended claims 16 and 17 are allowable.
Clams 2-6, 8, 10-15:
	These claims are dependent of claim 1 and therefore are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David Phantana-angkool/Primary Examiner, Art Unit 2175